     Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 1 of 13 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

Bulmaro Guzman Villegas and Saul Guzman,                  )
                                                          )
                             Plaintiffs,                  )
       v.                                                 )
                                                          )
3154 Café, Inc. d/b/a Brick House Bar and Grill           )
  and Reis Mehmedi, Jr.,                                  )
                             Defendants.                  )

                                           COMPLAINT

       Now Come Plaintiffs Bulmaro Guzman Villegas and Saul Guzman (cumulatively

“Plaintiffs”), by and through their attorneys, Daniel I. Schlade and James M. Dore, complain

against Defendants 3154 Café, Inc. d/b/a Brick House Bar and Grill (“Brick House ”) and Reis

Mehmedi Jr.     (Brick House and Reis Mehmedi, Jr.        may collectively be referred to as

“Defendants”) and in support of this Complaint, state:

                                   Introduction and Parties

1.     This action seeks redress for Defendants’ willful violations of the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq. (“FLSA”), the Illinois Minimum Wage Law (820 ILCS 105/1, et seq)

(“IMWL”), the Illinois Wage Payment and Collection Act (820 ILCS 115/1 et seq)(“IWPCA”) , and

the Chicago Minimum Wage and Paid Sick Leave Ordinance (Chicago Code Chapter 1-24-010 et

seq) (“Chicago Wage Ordinance”) for Defendants’ failure to pay overtime wages owed.

2.     Plaintiff Bulmaro Guzman Villegas is a resident of Chicago, Cook County, Illinois; he was

formerly employed by Defendants.

3.     Plaintiff Saul Guzman is a resident of Chicago, Cook County, Illinois; he was formerly

employed by Defendants.




                                               1
      Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 2 of 13 PageID #:2




4.     Defendant Brick House is a bar and grill and an Illinois corporation that is headquartered

and conducts business in Chicago, Illinois; during relevant periods, it employed four or more

employees.

5.     Defendant Reis Mehmedi, Jr. is the manager and an owner of Brick House.                On

information and belief, he is a resident of Cook County, Illinois.

                                     Jurisdiction And Venue

6.     The Court possesses subject matter jurisdiction over the FLSA claim(s) pursuant to 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question), and possesses subject matter jurisdiction

over any state law claims pursuant to 28 U.S.C. §1367.

7.     Venue is proper in the Northern District of Illinois because all underlying facts and

transactions occurred in Cook or Lake County, Illinois; and on information and belief, all parties

to this lawsuit are residents of Cook County, Illinois.

                                  Facts Common To All Claims

8. At all relevant times, Plaintiff Bulmaro Guzman Villegas was Defendants’ “employee” as that

term is defined in the FLSA, under the IMWL, under the IWPCA, and under the Chicago Wage

Ordinance; Plaintiff Bulmaro Guzman Villegas does not fall into any of the exceptions or

exemptions for workers under the FLSA, under the IMWL, under the IWPCA, and under the

Chicago Wage Ordinance.

9. At all relevant times, Plaintiff Saul Guzman was Defendants’ “employee” as that term is

defined in the FLSA, under the IMWL, under the IWPCA, and under the Chicago Wage

Ordinance; Plaintiff Saul Guzman does not fall into any of the exceptions or exemptions for

workers under the FLSA, under the IMWL, under the IWPCA, and under the Chicago Wage

Ordinance.




                                                 2
      Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 3 of 13 PageID #:3




10.     Defendant Brick House is an “employer” as that term is defined in Section 203 of the FLSA,

under the IMWL, under the IWPCA, and under the Chicago Wage Ordinance, as it is a privately-

owned for-profit entity.

11.     Defendant Reis Mehmedi, Jr. is an “employer” as that term is defined in Section 203 of the

FLSA, under the IMWL, under the IWPCA, and under the Chicago Wage Ordinance, because: (1)

s/he was Plaintiffs’ boss at Brick House; (2) s/he had the power to hire and fire the employees,

including Plaintiffs; (3) s/he supervised and controlled Plaintiffs’ work schedules and conditions

of employment; (4) s/he determined the rate and method of payment for employees; and (5) s/he

maintained employment records.

                    Count 1 – Violation(s) of FLSA – Bulmaro v. Defendants

12.     Plaintiff Bulmaro Guzman Villegas reincorporates by reference Paragraphs 1 through 11,

as if set forth in full herein for Paragraph 12.

13.     Plaintiff Bulmaro Guzman Villegas began working at Defendant Brick House in or about

September 2009, and his last day of work was on or about August 14, 2020.

14.     At all times, Plaintiff Bulmaro Guzman Villegas worked in food preparation and/or as a

cook for Defendants.

15. While Plaintiff Bulmaro Guzman Villegas received tips in his role as a food preparation

worker and chef, his occupation with Defendants is not one that customarily receives tips.

16. Prior to his employment, Defendants did not provide Plaintiff Bulmaro Guzman Villegas the

following information:

        1) the amount of cash wage the employer is paying a tipped employee, which must be at
least $2.13 per hour;

        2) the additional amount claimed by the employer as a tip credit, which cannot exceed
$5.12 (the difference between the minimum required cash wage of $2.13 and the current minimum
wage of $7.25);




                                                   3
      Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 4 of 13 PageID #:4




       3) that the tip credit claimed by the employer cannot exceed the amount of tips actually
received by the tipped employee;

        4) that all tips received by the tipped employee are to be retained by the employee except
for a valid tip pooling arrangement limited to employees who customarily and regularly receive
tips; and/or

      5) that the tip credit will not apply to any tipped employee unless the employee has been
informed of these tip credit provisions.

17. From the beginning of his employment through August 20, 2020, Plaintiff Bulmaro Guzman

Villegas worked on average fifty-five (55) hours per work week as an employee for Defendants.

18.    While employed by Defendants, Plaintiff was paid $8.00 in cash for each hour worked and

paid on a weekly basis.

19.    Plaintiff Bulmaro Guzman Villegas’s wages were not based on the number of jobs

performed or completed, nor was it based on the quality or efficiency of his performance.

20.    Throughout the course of his/her employment with Defendants, and in the three (3) years

prior to the filing this Complaint, Defendants scheduled and directed Plaintiff Bulmaro Guzman

Villegas to work in excess of forty (40) hours per week, every week that Plaintiff worked for

Defendants; and Plaintiff did in fact work in excess of forty-hours for each work week.

21.    Defendants did not pay Plaintiff Bulmaro Guzman Villegas the mandated minimum wage

for the regular hours he worked for them.

22.    Defendants did not pay Plaintiff Bulmaro Guzman Villegas not less than one and a half

(1.5) times the mandated regular rate at which he was employed during the hours worked in

excess of forty (40) hours per week.

23.    On information and belief, Defendants have failed to keep proper time records tracking

Plaintiff Bulmaro Guzman Villegas’s time worked; and Defendants’ failure and refusal to pay

Plaintiff proper minimum wages and/or overtime wages for hours worked in excess of forty (40)

hours per week was a willful violation of the FLSA.




                                                4
      Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 5 of 13 PageID #:5




24.     Plaintiff is entitled to recover unpaid overtime wages and liquidated damages for up to

three (3) years prior to the filing of this lawsuit. On information and belief, this amount includes:

(i) $41,968.75 in unpaid overtime and minimum wages; (ii) and liquidated damages of $41,968.75

and (iii) Plaintiff’s attorney’s fees and costs, to be determined; and (iv) for all other just relief.

        WHEREFORE, Plaintiff Bulmaro Guzman Villegas respectfully requests that the Court

enter a judgment in his favor and against Defendants 3154 Café, Inc. d/b/a Brick House Bar and

Grill and Reis Mehmedi, Jr., jointly and severally, for:

A.      The amount of unpaid minimum wages and unpaid overtime wages for all time worked

by Plaintiff in excess of forty (40) hours in individual work weeks, totaling at least $41,968.75;

B.      An award liquidated damages in an amount equal to at least $41,968.75;

C.      A declaration that Defendants violated the FLSA;

D.      An award reasonable attorneys’ fees and costs; and

E.      Any such additional or alternative relief as this Court deems just and proper.

                     Count 2 – Violation of IMWL – Bulmaro v. Defendants

25. Plaintiff Bulmaro Guzman Villegas reincorporates by reference Paragraphs 1-19 of Count 1,

as if set forth in full herein for Paragraph 25.

26. This count arises from Defendants’ violation of the IMWL, by: a) failing to pay Plaintiff

Bulmaro Guzman Villegas the Illinois-mandated minimum wage for all hours worked in

individual work weeks in violation of 820 ILCS 105/4(a)(1) and/or b) failing to pay Plaintiff

Illinois mandated overtime wages for all hours worked in excess of 40 hours in each individual

work week in violation of 820 ILCS 105/4a(1).

27. Defendants directed Plaintiff Bulmaro Guzman Villegas to and did work as an employee, but

was not compensated at least at the Illinois-mandated minimum wage rate for all time worked.




                                                    5
      Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 6 of 13 PageID #:6




28. Plaintiff Bulmaro Guzman Villegas was entitled to be paid not less than the Illinois-mandated

minimum wage for all hours worked in individual work weeks.

29. Defendants did not pay Plaintiff Bulmaro Guzman Villegas the Illinois-mandated minimum

wage for all hours worked in individual work weeks.

30. Defendants’ failure to pay Plaintiff Bulmaro Guzman Villegas the Illinois-mandated

minimum wage rate for all hours worked in individual work weeks is a violation of the IMWL.

31. Pursuant to 820 ILCS 105/12(a), Plaintiff Bulmaro Guzman Villegas is entitled to recover

unpaid minimum and overtime wages for three (3) years prior to the filing of this suit, treble the

amount of such underpayments, 5% for each month the underpayments remain unpaid, plus

attorney’s fees and costs.

        WHEREFORE, Plaintiff Bulmaro Guzman Villegas respectfully requests that the Court

enter a judgment in his favor and against Defendants 3154 Café, Inc. d/b/a Brick House Bar and

Grill and Reis Mehmedi, Jr., jointly and severally, for:

        A. The amount of wages worked by Plaintiff for which she was not paid minimum wages,

totaling at least $41,968.75;

        B. Award Statutory damages for Plaintiff, including treble damages and 5% monthly

interest, pursuant to the formula set forth in 820 ILCS § 105/12(a) and/or 815 ILCS § 205/2;

        C. Declare that Defendants have violated the IMWL;

        D. Award reasonable attorneys’ fees and costs as provided by the IMWL; and/or

        E. Grant such additional or alternative relief as this Honorable Court deems just and

proper.

              Count 3– Violation of Chicago Ordinance – Bulmaro v. Defendants

32. Plaintiff Bulmaro Guzman Villegas reincorporates by reference Paragraphs 1-19 of Count 1,

as if set forth in full herein for Paragraph 32.




                                                   6
      Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 7 of 13 PageID #:7




33. This count arises from Defendants’ violation of the Chicago Code, by: a) failing to pay Plaintiff

Bulmaro Guzman Villegas the Chicago-mandated minimum wage and overtime wages for all

hours worked in individual work weeks in violation of Chicago Code 1-24-020.

34. Defendants directed Plaintiff Bulmaro Guzman Villegas to and did work as an employee, but

was not compensated at least at the Chicago-mandated minimum wage rate for all time worked.

35. Plaintiff Bulmaro Guzman Villegas was entitled to be paid not less than the Chicago-

mandated minimum wage for all hours worked in individual work weeks.

36. Defendants did not pay Plaintiff Bulmaro Guzman Villegas the Chicago-mandated minimum

wage for all hours worked in individual work weeks.

37. Defendants’ failure to pay Plaintiff Bulmaro Guzman Villegas the Chicago-mandated

minimum wage rate for all hours worked in individual work weeks is a violation of the Chicago

Code.

38. Pursuant to Chicago Code 1-24-110, Plaintiff Bulmaro Guzman Villegas is entitled to recover,

treble the amount of unpaid minimum and overtime wages for three (3) years prior to the filing

of this suit, plus attorney’s fees and costs.

        WHEREFORE, Plaintiff Bulmaro Guzman Villegas respectfully requests that the Court

enter a judgment in his favor and against Defendants 3154 Café, Inc. d/b/a Brick House Bar and

Grill and Reis Mehmedi, Jr., jointly and severally, for:

        A. Treble the amount of unpaid minimum and overtime wages for three (3) years prior

to the filing of this suit, totaling at least $125,906.25;

        B. Declare that Defendants have violated the Chicago Code;

        C. Award reasonable attorneys’ fees and costs as provided by the Chicago Code; and/or

        D. Grant such additional or alternative relief as this Honorable Court deems just and

proper.




                                                     7
      Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 8 of 13 PageID #:8




                  Count 4 - Violations of the IWCPA – Bulmaro v. Defendants

39. Plaintiff Bulmaro Guzman Villegas reincorporates by reference Paragraphs 1-19 of Count 1,

as if set forth in full herein for Paragraph 39.

40.     Defendants violated the IWCPA by failing to pay Plaintiff Bulmaro Guzman Villegas for

his/her final week(s) of employment with Defendants, which unpaid wages total $843.75.

41.     In addition, pursuant to Section 14 of the IWCPA, Plaintiff Bulmaro Guzman Villegas is

entitled to recover interest on any unpaid wages at the rate of 2% per month, plus his costs of suit

and reasonable attorneys’ fees.

        WHEREFORE, Plaintiff Bulmaro Guzman Villegas respectfully requests that the Court

enter a judgment in his favor and against Defendants 3154 Café, Inc. d/b/a Brick House Bar and

Grill and Reis Mehmedi, Jr., jointly and severally, for:

A.      The amount of unpaid wages, totaling at least $843.75.;

B.      An award of 2% interest on all unpaid wages, accruing from the date the unpaid wages

were owed through the date of judgment;

C.      A declaration that Defendants violated the IWCPA;

D.      An award reasonable attorneys’ fees and costs; and

E.      Any such additional or alternative relief as this Court deems just and proper.

                       Count 5 – Violation(s) of FLSA – Saul v. Defendants

42.     Plaintiff Saul Guzman reincorporates by reference Paragraphs 1 through 11 of Count 1,

as if set forth in full herein for Paragraph 42.

43.     Plaintiff Saul Guzman began working at Defendant Brick House in or about September

2003, and his last day of work was on or about August 7, 2020.

44.     At all times, Plaintiff Saul Guzman worked in maintenance, cleaning, and janitorial

services for Defendants.




                                                   8
      Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 9 of 13 PageID #:9




45. Plaintiff Saul Guzman did not receive any tips as an employee for Defendants nor was his

occupation with Defendants one that customarily receives tips.

46. From the beginning of his employment through August 14, 2020, Plaintiff Saul Guzman

Villegas worked on average sixty (60) hours per work week as an employee for Defendants.

47.    While employed by Defendants, Plaintiff Saul Guzman was paid $10.00 in cash for each

hour worked and paid on a weekly basis.

48.    Plaintiff Saul Guzman’s wages were not based on the number of jobs performed or

completed, nor was it based on the quality or efficiency of his performance.

49.    Throughout the course of his/her employment with Defendants, and in the three (3) years

prior to the filing this Complaint, Defendants scheduled and directed Plaintiff Saul Guzman to

work in excess of forty (40) hours per week, every week that Plaintiff worked for Defendants; and

Plaintiff did in fact work in excess of forty-hours for each work week.

50.    Defendants did not pay Plaintiff Saul Guzman the mandated minimum wage for the

regular hours he worked for them.

51.    Defendants did not pay Plaintiff Saul Guzman not less than one and a half (1.5) times the

mandated regular rate at which he was employed during the hours worked in excess of forty (40)

hours per week.

52.    On information and belief, Defendants have failed to keep proper time records tracking

Plaintiff Saul Guzman ’s time worked; and Defendants’ failure and refusal to pay Plaintiff proper

minimum wages and/or overtime wages for hours worked in excess of forty (40) hours per week

was a willful violation of the FLSA.

53.    Plaintiff is entitled to recover unpaid overtime wages and liquidated damages for up to

three (3) years prior to the filing of this lawsuit. On information and belief, this amount includes:




                                                 9
     Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 10 of 13 PageID #:10




(i) $37,300.00 in unpaid overtime and minimum wages; (ii) and liquidated damages of $37,300.00

(iii) Plaintiff’s attorney’s fees and costs, to be determined; and (iv) for all other just relief.

        WHEREFORE, Plaintiff Saul Guzman respectfully requests that the Court enter a

judgment in his favor and against Defendants 3154 Café, Inc. d/b/a Brick House Bar and Grill

and Reis Mehmedi, Jr., jointly and severally, for:

A.      The amount of unpaid minimum wages and unpaid overtime wages for all time worked

by Plaintiff in excess of forty (40) hours in individual work weeks, totaling at least $37,300.00;

B.      An award liquidated damages in an amount equal to at least $37,300.00;

C.      A declaration that Defendants violated the FLSA;

D.      An award reasonable attorneys’ fees and costs; and

E.      Any such additional or alternative relief as this Court deems just and proper.

                        Count 6 – Violation of IMWL – Saul v. Defendants

54. Plaintiff Saul Guzman reincorporates by reference Paragraphs 42-49 of Count 5, as if set forth

in full herein for Paragraph 54.

55. This count arises from Defendants’ violation of the IMWL, by: a) failing to pay Plaintiff Saul

Guzman the Illinois-mandated minimum wage for all hours worked in individual work weeks

in violation of 820 ILCS 105/4(a)(1) and/or b) failing to pay Plaintiff Illinois mandated overtime

wages for all hours worked in excess of 40 hours in each individual work week in violation of 820

ILCS 105/4a(1).

56. Defendants directed Plaintiff Saul Guzman to and did work as an employee, but was not

compensated at least at the Illinois-mandated minimum wage rate for all time worked.

57. Plaintiff Saul Guzman was entitled to be paid not less than the Illinois-mandated minimum

wage for all hours worked in individual work weeks.




                                                    10
    Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 11 of 13 PageID #:11




58. Defendants did not pay Plaintiff Saul Guzman the Illinois-mandated minimum wage for all

hours worked in individual work weeks.

59. Defendants’ failure to pay Plaintiff Saul Guzman the Illinois-mandated minimum wage

rate for all hours worked in individual work weeks is a violation of the IMWL.

60. Pursuant to 820 ILCS 105/12(a), Plaintiff Saul Guzman is entitled to recover unpaid minimum

and overtime wages for three (3) years prior to the filing of this suit, treble the amount of such

underpayments, 5% for each month the underpayments remain unpaid, plus attorney’s fees and

costs.

         WHEREFORE, Plaintiff Saul Guzman respectfully requests that the Court enter a

judgment in his favor and against Defendants 3154 Café, Inc. d/b/a Brick House Bar and Grill

and Reis Mehmedi, Jr., jointly and severally, for:

         A. The amount of wages worked by Plaintiff for which she was not paid minimum wages,

totaling at least $37,300.00;

         B. Award Statutory damages for Plaintiff, including treble damages and 5% monthly

interest, pursuant to the formula set forth in 820 ILCS § 105/12(a) and/or 815 ILCS § 205/2;

         C. Declare that Defendants have violated the IMWL;

         D. Award reasonable attorneys’ fees and costs as provided by the IMWL; and/or

         E. Grant such additional or alternative relief as this Honorable Court deems just and

proper.

                Count 7 – Violation of Chicago Ordinance – Saul v. Defendants

61. Plaintiff Saul Guzman reincorporates by reference Paragraphs 42-49 of Count 5, as if set forth

in full herein for Paragraph 61.




                                                11
     Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 12 of 13 PageID #:12




62. This count arises from Defendants’ violation of the Chicago Code, by: a) failing to pay Plaintiff

Saul Guzman the Chicago-mandated minimum wage and overtime wages for all hours worked

in individual work weeks in violation of Chicago Code 1-24-020.

63. Defendants directed Plaintiff Saul Guzman to and did work as an employee, but was not

compensated at least at the Chicago-mandated minimum wage rate for all time worked.

64. Plaintiff Saul Guzman was entitled to be paid not less than the Chicago-mandated minimum

wage for all hours worked in individual work weeks.

65. Defendants did not pay Plaintiff Saul Guzman the Chicago-mandated minimum wage for all

hours worked in individual work weeks.

66. Defendants’ failure to pay Plaintiff Saul Guzman the Chicago-mandated minimum wage

rate for all hours worked in individual work weeks is a violation of the Chicago Code.

67. Pursuant to Chicago Code 1-24-110, Plaintiff Saul Guzman is entitled to recover, treble the

amount of unpaid minimum and overtime wages for three (3) years prior to the filing of this suit,

plus attorney’s fees and costs.

        WHEREFORE, Plaintiff Saul Guzman respectfully requests that the Court enter a

judgment in his favor and against Defendants 3154 Café, Inc. d/b/a Brick House Bar and Grill

and Reis Mehmedi, Jr., jointly and severally, for:

        A. Treble the amount of unpaid minimum and overtime wages for three (3) years prior

to the filing of this suit, totaling at least $111,900;

        B. Declare that Defendants have violated the Chicago Code;

        C. Award reasonable attorneys’ fees and costs as provided by the Chicago Code; and/or

        D. Grant such additional or alternative relief as this Honorable Court deems just and

proper.

                     Count 8 - Violations of the IWCPA – Saul v. Defendants




                                                     12
      Case: 1:20-cv-06002 Document #: 1 Filed: 10/08/20 Page 13 of 13 PageID #:13




68. Plaintiff Saul Guzman reincorporates by reference Paragraphs 42-49 of Count 5, as if set forth

in full herein for Paragraph 68.

69.     Defendants violated the IWCPA by failing to pay Plaintiff Saul Guzman for his/her final

week(s) of employment with Defendants, which unpaid wages total $940.00.

70.     In addition, pursuant to Section 14 of the IWCPA, Plaintiff Saul Guzman is entitled to

recover interest on any unpaid wages at the rate of 2% per month, plus his costs of suit and

reasonable attorneys’ fees.

        WHEREFORE, Plaintiff Saul Guzman respectfully requests that the Court enter a

judgment in his favor and against Defendants 3154 Café, Inc. d/b/a Brick House Bar and Grill

and Reis Mehmedi, Jr., jointly and severally, for:

A.      The amount of unpaid wages, totaling at least $940.00;

B.      An award of 2% interest on all unpaid wages, accruing from the date the unpaid wages

were owed through the date of judgment;

C.      A declaration that Defendants violated the IWCPA;

D.      An award reasonable attorneys’ fees and costs; and

E.      Any such additional or alternative relief as this Court deems just and proper.

                                                             s/ James M. Dore

                                       James M. Dore/ Dore Law Offices LLC (ARDC# 6296265)
                                                        Daniel I. Schlade (ARDC No. 6273008)
                                                                          Attorneys for Plaintiffs
                                                                      134 N. LaSalle, Suite 1208
                                                                              Chicago, IL 60602
                                                                                P: 312-726-8401
                                          E: james@dorelawoffices.com; jmdore70@sbcglobal.net
                                                                        danschlade@gmail.com

                  Plaintiffs request trial by jury for all counts where allowed




                                                13
